EXAMINER’S AMENDMENT

This Office action is responsive to applicant’s original disclosure filed on 5/29/2019. Claims 1-20 are pending and are under consideration.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 5/29/2019 are acceptable for examination.

The application has been amended as follows:

2. (Currently Amended) The system  of claim 1, wherein the lug is cylindrical and rolls relative to the arm as the lug rides in the track.  

3. (Currently Amended) The system  of claim 1, wherein the lug is stationary relative to the arm.  
4. (Currently Amended) The system  of claim 1, wherein the first end of the arm is pivotably attached to the platform and the second end of the arm is biased toward the side portion of the track by a spring.  

5. (Currently Amended) The system  of claim 1, wherein the first end of the arm is a shaft of a piston and the second end of the arm is biased toward the side portion of the track by a force applied by the piston.  

6. (Currently Amended) The system  of claim 1 wherein the door is pivotally attached at an upper end, wherein the track comprises a door stop preventing a bottom end of the door from pivoting past a closed position and wherein gravity biases the door to a closed position.  

7. (Currently Amended) The system  of claim 6 wherein the door is also biased to the closed position by a door spring.  

8. (Currently Amended) The system  of claim 1 wherein the lug has a diameter which is between 0.5 and 2 times the height of the first vertical wall.  

9. (Currently Amended) The system  of claim 1 wherein the lug has a diameter which is between .25 and 1 times the height of the second vertical wall.  

10. (Currently Amended) The system  of claim 1 further comprising a lug stop, upon which the lug rests when the platform is in a lowered position.  

11. (Currently Amended) The system  of claim 1, wherein the platform supports home furnishings or office furnishings.  

12. (Currently Amended) The system  of claim 1, wherein the platform is raised and lowered by a motor.  

13. (Currently Amended) The system  of claim 12, wherein the motor is connected to a stationary member and drives a drum upon which a line is rolled and unrolled, which line is connected at one end to the drum and is connected at another end to the platform.  

14. (Currently Amended) The system  of claim 12, wherein the motor is connected to the platform and drives a drum upon which a line is rolled and unrolled, which line is connected at one end to the drum and is connected at another end to a stationary member.  

16. (Currently Amended) The system  of claim 15, wherein the first end of the arm is pivotably attached to the platform and the second end of the arm is biased toward the side portion of the track by a spring.  

17. (Currently Amended) The system  of claim 15, wherein the first end of the arm is a shaft of a piston and the second end of the arm is biased toward the side portion of the track by a force applied by the piston.  

18. (Currently Amended) The system  of claim 15 wherein the door is pivotally attached at an  upper end of the door, wherein the track comprises a door stop preventing a bottom end of the door from pivoting past a  closed position and wherein gravity biases the door to the  closed position.  

19. (Currently Amended) The system  of claim 18 wherein the door is also biased to the  closed position by a door spring.  

20. A system for securing a platform at four corners comprising four of the systems defined by claim 1 operating at each of the four corners.

	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose, alone or in combination, all the features of the claimed invention, including the position, arrangement and orientation of the track, the arm, the lug, the door, the depression, the first vertical wall, the second vertical wall, and the downward sloping ramp to support the platform at raised and lowered positions, as claimed in claims 1 and 15. Note that claim 20 was treated as requiring all the elements and features of claim 1, and that the four corners were treated as four corners of the platform. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635